This matter have been duly presented pursuant to Rule 1:20-10(b), following the granting of a motion for discipline by consent in DRB 17-403 of SEBASTIAN ONYI IBEZIM, JR. , of IRVINGTON , who was admitted to the bar of this State in 1997;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations), and RPC 7.5(e) (using misleading attorney letterhead);
And the parties having agreed that respondent's conduct violated Rule 1:21-6, RPC 1.15(d), and RPC 7.5(e), and that said conduct warrants a reprimand or such lesser discipline as the Board may deem appropriate;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent's unethical conduct and having granted the motion for discipline by consent in District Docket No. XIV-2015-0577E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for *321the entry of an order of discipline in accordance with Rule 1:20-16(e);
And good cause appearing;
It is ORDERED that SEBASTIAN ONYI IBEZIM, JR. , of IRVINGTON is hereby reprimanded; and it is further **365ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.